O 'Gorman, J.
This is an application for an injunction pendente lite restraining the defendants from closing St. John’s chapel and from interfering with the continuation of the usual religious services therein. The Trinity Church *44Corporation received its charter from the British crown in 1697. The parish of Trinity church embraces the entire borough of Manhattan, and includes Trinity church and nine chapels, with one rector and several vicars, curates and assistants. St. J ohm’s chapel, situated on .the west side of the city, south of Canal street, was erected and since 1807 has been maintained by the Trinity corporation as a place of publicworship. Owing to changed conditions in the neighborhood of St. John’s, the vestry of Trinity church has been considering for several years various plans looking to a consolidation of the religious work of St.. John’s with the work carried on at St. Luke’s chapel, which is also a part of Trinity parish and is situated in the same section of the city, about half a mile north of St." John’s. On November 9, 1908, the vestry adopted a resolution to close St. John’s chapel on February 1, 1909, and to remove the work thereof to St. Luke’s chapel. In this connection the vestry, by their clerk, depose that Trinity church has no intention to abandon its work in the region in which St. John’s chapel is located; that, on the contrary, it is designed to enlarge the work and make it more effective; that special evangelistic services will be conducted at St. John’s under conditions suitable to that neighborhood, and that Trinity church is merely rearranging its work and changing its methods to meet changed conditions and existing needs. The power of the rector and vestry of Trinity church to discontinue the present work at St. John’s and to institute the projected rearrangement of its religious and parochial work, in disregard of the wishes of the congregation of St. John’s, is challenged in this action. In every corporation having a board of trustees the corporate powers are vested for all purposes of practical administration in the board as a governing body. The vestry are the governing board of Trinity church and necessarily exercise all the corporate powers. Madison Ave. Church v. Baptist Church, 46 N. Y. 131. The vestry have the supervision and control and are the sole managers of the corporation in respect of its temporalities. The plaintiffs are members of the congregation of St. John’s chapel, and having observed certain ecclesiastical requirements have qualified themselves to vote *45at the annual election of churchwardens and vestrymen, and have thus become corporators of the Trinity corporation. This right to vote, however, confers no power upon them to interfere with the vestry, who, in the exercise of their authority, are seeking to apply under ecclesiastical approval the corporate property to what they conceive to be the most efficient service in furtherance of its corporate objects. The property belongs to the Trinity corporation and not to the corporators or other members of the congregation. The vestry, through whom the corporation acts, are not exceeding the power which they possess, and the court cannot undertake to review the exercise of their discretion or judgment. Trinity corporation is not excluded by section 19 of the Religious Corporation Law from the operation of the provisions of section 5 of the act, which treats of the general powers and duties of trustees of religious corporations and prohibits the diversion of church property from the uses prescribed by the discipline, rules and usages of the corporation and of the ecclesiastical governing body to which the corporation is subject. Section 19 exempts therefrom only those churches incorporated under a general or special law prior to January 1, 1828. But while Trinity church was not incorporated under a general or special law, and, therefore, does not fall within the express exemption, this corporation, nevertheless, is unaffected by the provisions of the Religious Corporations Law, so far as they are inconsistent with or in derogation of ihe rights and privileges of Trinity corporation as they exist under its charter, under the doctrine settled in the Dartmouth College Case, 5 Wheat. 518, that a grant of corporate powers by the sovereign to an association of individuals for a public use constitutes a contract within the meaning of the Federal Constitution prohibiting a State Legislature from passing laws impairing its obligations. If it be assumed that section 5 is applicable, the contemplated action of the defendants does not appear to be inconsistent therewith. The defendants are not violating any of the canonical usages or regulations of the Episcopal Church, and their plan has received the express sanction of the ecclesiastical head of the diocese. Under Canon 15 of the Protestant Episcopal *46Ohure-h the rector of the parish, subject to the canonical authority of the bishop, may determine and prescribe what services shall be held in a church and in what manner and by whom they shall be performed. The plaintiffs are required to conform to the canons, usages and discipline of the church of which they are members, and the court will not aid them in their resistance to its constituted authorities. The judicial power is reluctant to interfere in matters of religious or ecclesiastical arrangement, and will do so only when rights of property or civil rights are involved. Ho such rights appear to be affected by this controversy. I conclude, therefore, that the plaintiffs have presented no case of which a court of equity will take cognizance, and the application for injunctive relief must be denied. The temporary restraining order heretofore granted is vacated.
Application granted.